Case 1:20-cv-01001-SOH Document 24               Filed 07/16/20 Page 1 of 1 PageID #: 130



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION


SHANNON BROWN                                                                       PLAINTIFF


v.                                   Case No. 1:20-cv-1001


ETHICON, INC. and
JOHNSON & JOHNSON                                                               DEFENDANTS


                                           ORDER

       Before the Court is a Joint Stipulation of Voluntary Dismissal Without Prejudice. ECF

No. 23. The parties stipulate that Plaintiff’s claims against Defendants should be dismissed

without prejudice, with each party to bear its own costs. Thus, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), Plaintiffs’ complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 16th day of July, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
